Citation Nr: 0623921	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for scoliosis based on 
incurrence or aggravation during service.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to headaches 
and scoliosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
January 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO continued to deny service connection for scoliosis 
in a February 1982 rating decision; it notified the veteran 
of the denial but she did not initiate an appeal.

2.  Evidence received since the February 1982 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran has scoliosis that was not incurred or 
aggravated during active military service from October 1979 
to January 1981.   

4.  The veteran has current migraine headaches that are not 
related to any disease or injury in her active military 
service.

5.  The veteran is not service-connected for her headaches or 
scoliosis and there is no association between the current 
depression and her military service.  


CONCLUSIONS OF LAW

1.  The rating decisions of May 1981 and February 1982 are 
final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
February 1982 rating decision to reopen a claim for service 
connection for scoliosis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for scoliosis based on in-service 
incurrence or aggravation is not established.  38 U.S.C.A.  
§§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

4.  Service connection for headaches is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Service connection for an acquired psychiatric disorder 
as secondary to  headaches or scoliosis on the basis of 
proximate cause or aggravation is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

With regard to the scoliosis disorder, the RO denied service 
connection for scoliosis in a May 1981 rating decision.  It 
gave the veteran notice of this denial, but she did not 
initiate an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).  The RO continued 
to deny service connection for scoliosis in a February 1982 
rating decision.  It gave the veteran notice of this denial, 
but she did not initiate an appeal.  Therefore, that RO 
rating decision is final. Id.  

The Board notes that in the September 2003 statement of the 
case (SOC), the RO explained that it had reopened the 
veteran's claim for scoliosis based on new and material 
evidence, but denied the claim on the merits.  However, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claim for service 
connection for scoliosis before proceeding to the merits on 
appeal.

The veteran's claim to reopen service connection for 
scoliosis was received in January 2003.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for scoliosis in May 1981 
and February 1982   rating decisions because it found that 
the veteran's preexisting scoliosis was not aggravated by 
service.  Evidence of record at the time of the February 1982 
rating decision consisted of service medical records (SMRs) 
from 1979 to 1981, private medical records from Harry-Anna 
Hospital from 1976 to 1977, and a VA examination and X-rays 
from January 1982.   

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the February 1982 rating decision.  Specifically, in an 
April 2003 treatment letter, a VA nurse (primary care 
provider) opines that the veteran's back pain is the result 
of basic training injuries during her military service, 
notwithstanding her prior history of scoliosis.  Thus, this 
opinion relates the veteran's current back condition to her 
military service.   Accordingly, the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. § 5108.    

As discussed above, the Board has reopened the claim for 
service connection for scoliosis.  Initially, the Board 
observes that the RO has previously addressed the claim on 
the merits in the SOC and subsequent supplemental statements 
of the case (SSOCs), so that the Board may also do so without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Generally, service connection may be granted if it is shown 
that the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, psychoses).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As to aggravation, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court 
of Appeals for the Federal Circuit has adopted the General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

With regard to the veteran's scoliosis claim, the veteran and 
her representative have alleged that the veteran's current 
scoliosis originated in service, or in the alternative, was 
aggravated by service. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA outpatient 
treatment record from June 2004 references August 2003 X-rays 
showing mild dextroscoliosis of the thoracolumbar region.  
Consequently, the veteran has a current back condition.  

The veteran's September 1979 enlistment examination in her 
SMRs does not note any preexisting back condition.  However, 
private medical records before service from Harry-Anna 
Hospital dated 1976 to 1977 diagnose the veteran with mild 
scoliosis.  One physician opined that the condition would not 
worsen.  During service, SMR's confirm treatment for back 
pain secondary to her preexisting scoliosis.  The veteran 
noticed back pain while carrying and lifting gear while 
marching as part of basic training.  The veteran was put on 
profile and eventually deemed unfit for further military duty 
due to her preexisting scoliosis.  

Based on the above, although no scoliosis was not noted at 
entrance, the Board finds that medical evidence before and 
during service clearly and unmistakably demonstrates that the 
veteran had preexisting scoliosis prior to induction into 
military service in 1979.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The Board finds that service and pre-service 
medical records provide highly probative evidence against 
this claim. 

The Board now turns to the requirement that VA must show by 
clear and unmistakable evidence that the veteran's scoliosis 
was not aggravated by service. Id.   

In this respect, during service, in November 1980, a Medical 
Evaluation Board specifically found that the veteran's 
preexisting scoliosis was not aggravated by military service.  
In December 1980 the veteran signed a statement acknowledging 
this finding.  The basis of the no aggravation finding stems 
from an in-service November 1980 VA outpatient examination 
that determined not only that the veteran was medically unfit 
for retention after a year of service, but also was medically 
unfit for enlistment prior to service due to her scoliosis.  
The examiner also stated that although the veteran was unfit 
for military service, she "would undoubtedly be able to live 
a normal life as a civilian with minimum discomfort."  Thus, 
it would appear that the SMRs only provide evidence of a 
temporary flare-up of her scoliosis due to physical rigors of 
service.  As a whole, the SMRs supply a clear finding against 
aggravation of her preexisting scoliosis.  

Post-service, although the veteran did complain of back pain 
to a January 1982 VA examiner, the veteran also complained of 
the same backache due to scoliosis prior to service in 1976 
and 1977 per Harry-Anna Hospital records.  Moreover, the 
claims folder is negative for additional treatment of back 
pain until 2002, many years after service, indicating 
factually a nonworsening of the condition, providing evidence 
against this claim. 

Recent VA treatment records from 2003 to 2004 reveal that her 
back pain worsened in the past few years.  Thus, the evidence 
does not show that her back disability underwent an increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Simply stated, there is no indication that her 
scoliosis permanently worsened during military service and 
ever indication that it did not.  

In essence, although there is clear and unmistakable evidence 
that scoliosis preexisted service, there is also clear and 
unmistakable evidence that the veteran's scoliosis was not 
aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

With regard to in-service incurrence of her scoliosis, the 
Board acknowledges that the veteran has alternatively argued 
that she had no preexisting scoliosis, an argument clearly 
not supported by the medical evidence of record, only 
undermining her overall credibility.  

In April 2003, a VA nurse opined that the veteran's back pain 
is the result of basic training injuries during her military 
service, notwithstanding her prior history of scoliosis.  
However, this opinion is based on history reported by 
veteran, rather than a thorough review of the claims folder.  
Furthermore, her opinion is not supported by the evidence of 
record.  The Board is not required to accept a medical 
opinion that is based on reported history and unsupported by 
clinical findings. Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  It is thus entitled to limited probative value.     

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this case, the Board 
rejects the veteran's statements that her back was worse 
after service.  Service and post-service medical evidence 
fully support this finding.      

For the reasons noted above, service connection is not 
warranted based on the theory of in-service incurrence of 
scoliosis.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303. 

The Board now turns to the issue of service connection for 
headaches.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
the veteran has been most recently diagnosed with chronic 
migraine headaches according to a June 2003 VA medical 
verification form and a VA progress note from March 2004.  
The veteran asserts that her current headaches are related to 
headaches she experienced during military service.  

SMRs report the veteran's complaints of headaches in 
September 1980 and December 1980.  No specific diagnosis was 
recorded.  Significantly, her separation examination did not 
reveal any complaints or findings regarding headaches.  Her 
headaches appeared to have resolved without any residual 
disability.  Therefore, service connection may not be 
established based on chronicity in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

Post-service, a January 1982 VA examination was negative for 
any complaints or treatment for headaches.  In fact, the 
first medical evidence of complaints of headaches in the 
claims folder is from 2003, over 20 years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on post-
service continuity of symptomatology for headaches seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  
The Board must find that the post-service record, as a whole, 
indicating a disability that began many years after service, 
provides more evidence against this claim. 

Finally, the competent evidence of record provides evidence 
against any nexus between the veteran's migraine headaches 
and her period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the March 2004 VA progress note mentioned above 
noted that the veteran's migraine headaches are "relatively 
new this year."  The physician goes on to record that the 
veteran believes that her headaches are related to stress.  
The Board finds that this progress note provides clear 
evidence against the veteran's claim.  Accordingly, the Board 
concludes the preponderance of the evidence is against 
service connection for headaches.  38 U.S.C.A. § 5107(b).    
 
The final issue before the Board involves the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include as secondary to headaches and scoliosis.  The 
veteran has contended that her currently diagnosed depression 
and dyssomnia (see VA progress note from March 2004), are the 
result of her scoliosis and migraine headaches.  The RO also 
considered direct service connection to service.  The Board 
will address both theories of service connection in this 
appeal.  

With respect to secondary service connection, there is simply 
no medical evidence of record that describes a nexus between 
the veteran's current psychiatric disorders and her scoliosis 
or migraines.  Velez 11 Vet. App. at 158.  In fact, VA 
psychiatric treatment records from 2003 to 2005 document 
therapy and counseling for her current depression stemming 
from financial issues, family issues, homelessness, and prior 
nonmilitary-related sexual trauma.  However, no physician has 
indicated that her headaches or scoliosis is causing her 
depression, lending no probative support to the veteran's 
claim.
        
In addition, absent service connection for the underlying 
headaches and scoliosis as discussed above, there is no basis 
to establish secondary service connection by way of causation 
or aggravation of her current depression.  See 38 C.F.R. § 
3.310(a).  

As to direct service connection, SMRs are silent as to any 
treatment, diagnosis, or complaints regarding any depression 
or mental disorder.  The first evidence of depression is from 
2003, over 20 years after separation from service.  
Significantly, immediately after service, a January 1982 VA 
examiner reported "no obvious psychiatric or personality 
disorders."  It follows that there is no basis to award 
service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Maxson, 230 F.3rd at 1333; Savage, 10 Vet. App. at 494-97.  
Nor is there a nexus between her current depression and her 
period of military service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  The evidence of record clearly 
demonstrates that her recent treatment for depression stems 
from issues wholly unrelated to her military service, 
providing highly negative and highly probative evidence 
against this claim.    

Again, the veteran and her representative's personal lay 
opinion as to the relationship between her current depression 
and her headaches or scoliosis is not competent evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In sum, simply stated, there is no evidence of a service-
connected or secondary relationship.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA notice 
letters dated in January 2003, February 2003, May 2004, June 
2004, July 2004, and March 2005 as well as information 
provided in the rating decisions, SOCs, and SSOCs, the RO 
advised the veteran of the evidence needed to substantiate 
her claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the March 2005 VCAA notice letter specifically 
asks the veteran to provide any evidence in her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The Board finds no harm to the 
veteran in giving her more notice following the adverse 
rating actions.    

The Board observes that the RO issued its initial VCAA notice 
for the issues on appeal in January 2003 and June 2004, prior 
to the March 2003 and September 2004 adverse determinations 
on appeal, respectively.  Pelegrini, 18 Vet. App. at 120.  
Although the RO provided the veteran with supplemental 
information in subsequent VCAA letters, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard, 4 Vet. App. at 392-94. 

Moreover, the Board emphasizes that neither the veteran nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection and secondary service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, although the veteran was not provided with an 
adequate definition of new and material evidence, the Board 
finds no prejudice to the veteran as the Board has reopened 
her scoliosis claim and considered the claim on the merits.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Simply put, 
the Board declines to remand for VCAA notice in connection 
with new and material evidence when there is no indication 
that doing so would yield any benefit for the veteran, as the 
claim was reopened.  Bernard, 4 Vet. App. at 392-94; Soyini 
v. Derwinski, 1 Vet. App. 541, 546 (1991).  The Board finds 
that any deficiency in the notice to the veteran on the 
timing or content of these notices is harmless error.

The veteran has on several occasions requested a VA 
examination in relation to her claims on appeal.  The Board 
notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's 
claims.  However, the Board finds that the evidence, which 
reveals that the veteran did not have these disabilities 
during service and does not reflect competent evidence 
showing a nexus between service and the disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide much evidence against these claims, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  See McLendon v. Nicholson, No. 04-0185 (U.S. Vet. 
App. June 5, 2006) (discussing circumstances when a VA 
examination is required). 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and her military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

It is important to note that the service and post-service 
medical records not only fail to supports the veteran's 
claims, the Board finds that they provide highly probative 
evidence against the claims as a whole, providing the basis 
to conclude  that additional development of this case, 
including examinations or medical opinions are not needed. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
an earlier VA examination a year after service.  There is no 
indication in the claims folder that the veteran identified 
and authorized VA to obtain any additional private records.  
Furthermore, in a May 2005 "Expedited Action Attachment," 
the veteran indicated she had no further medical evidence to 
provide. 

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  

The veteran has on several occasions asserted that she has 
received consistent treatment for her headache and scoliosis 
disorders at the VA Medical Center (VAMC) in Miami since 
January 1981.  However, in the August 2004 SSOC, the RO 
indicated that upon searching for VA treatment records from 
the Miami facility, the earliest treatment note was from July 
1997, many years after service.  More importantly, the note 
indicated that the veteran had never previously been treated 
at the women's clinic at the Miami VAMC before 1997.  In 
light of the veteran's statements, taken as a whole, the 
Board finds no basis to remanded this case to obtain records 
which do not exist.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, that can be 
secure, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

As new and material evidence has been received, the claim for 
service connection for scoliosis is reopened.  

Service connection for scoliosis based on incurrence or 
aggravation during service is denied.  

Service connection for headaches is denied.  

Service connection for an acquired psychiatric disorder, to 
include as secondary to headaches and scoliosis is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


